Citation Nr: 1339603	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  11-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was afforded a Travel Board hearing in November 2012.  A transcript of the hearing is of record.  

This case was remanded for further development in February 2013 and July 2013.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service and an organic disease of the nervous system was not manifest within a year of separation.  Bilateral hearing loss disability is not otherwise attributable to service.  

2.  Tinnitus was not manifest in service and is not otherwise related to service.  




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2009 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA would attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The Board notes that some of the Veteran's service treatment records were destroyed in a fire.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

When this case was previously remanded by the Board, the RO was instructed to ask the Veteran to identify all sources of treatment that he received for his hearing loss and tinnitus, and for him to provide the necessary releases to obtain those records.  The Veteran was sent such correspondence in February 2013.  In March 2013, the Veteran indicated that he had been seen by examiners in 1963 and 1973 but that those records were unavailable.  The claims folder contains available service treatment records and VA treatment records.  The Veteran has also been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS

The Veteran appeals the denial of service connection for bilateral hearing loss and tinnitus.  Through various statements, he reports that he sustained hearing loss during the course of training and performing his duties in service.  He denied use of hearing protection when shooting 90 mm guns in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as a sensorineural hearing loss, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his December 2009 VA claim for compensation, the Veteran expressed that he served in the Army as a tank commander and was exposed to daily noise hazards.  Post service treatment records reveal left ear hearing loss in October 2000.  In February 2008, the Veteran was noted to have asymmetrical hearing loss.  He was found to be deaf in the left ear in December 2008. 

In the January 2010 audiology examination, the Veteran was found to have mixed hearing loss of the left ear despite normal tympanometry.  It was noted that, of possible relation to the Veteran's mixed hearing loss in the left ear, the Veteran suffered a blow to the left side of his face while in service when he fell and struck the pavement.  He was knocked unconscious.  The Veteran did not want to discuss the cause or circumstances of this event.  He reported that his hearing difficulty began in 1966, which was about 10 years following service and the head injury.  

The Veteran was afforded a VA examination in March 2010.  During this examination, he described decreased hearing which was worse in the left ear.  He reported being a tank driver in service and qualified on weapons to include machine guns.  Occupational noise exposure was reported to include construction, cabinet making and 29 years of truck driving.  Recreational noise was minimal and he denied head injury.  He claimed constant tinnitus in the left ear.

The VA examiner opined that the Veteran's hearing loss in the left ear was mixed hearing loss which was inconsistent with hearing loss due to noise exposure.  The examiner commented that noise exposure would cause a sensorineural hearing loss.  The examiner also stated that the Veteran only claimed left ear tinnitus and that his tinnitus was most likely due to the middle ear pathology that was causing the mixed loss in the left ear.  

During the July 2013 VA examination, the Veteran was diagnosed with right ear sensorineural hearing loss and left ear mixed hearing loss.  The VA examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  He reasoned that the Veteran's left sided hearing loss is a mixed hearing loss which is inconsistent with hearing loss due to noise exposure as noise exposure would cause a sensorineural hearing loss.  He also noted that the Veteran denied that an in service head injury occurred.  Based on the Veteran's denial of a head injury while in service, the examiner opined that the Veteran's left sided mixed hearing loss was not caused by or a result of an event in service, specifically an in service head injury. 

Regarding the right ear, the VA examiner commented that the Veteran indicated in December 2009 that his hearing loss began around 1966 which is about 10 years post service.  According to the examiner, the Veteran reported post service occupational noise exposure without the use of hearing protection including cabinet shop noise, carpentry work noise and noise from truck driving.  He opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's right sided hearing loss was caused by or a result of post service occupational noise exposure without protection.  

The Veteran reported left sided tinnitus since service separation during the examination.  The VA examiner opined that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner stated that the Veteran denied right sided tinnitus.  Based on the Veteran's denial of right sided tinnitus, the VA examiner opined that right sided tinnitus was not caused by or a result of an event in service.  He agreed with the previous VA examiner in stating that it is at least as likely as not (50 percent probability or greater) that the left sided tinnitus is due to middle ear pathology that is causing the left sided mixed hearing loss.  

Based on the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for a bilateral hearing loss disability and/or tinnitus.  In this regard, the first objective evidence of hearing problems and/or tinnitus is shown to be decades after service.  The Board emphasizes the multi-year gap between discharge from active duty service and his first reports of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  An organic disease of the nervous system is also not shown within a year of separation from service.  

The Veteran is competent to report loss of hearing and ringing in the ears, and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
The Board notes, however, that the Veteran has been an inconsistent historian.  In this regard, the Veteran reported on different occasions that his hearing trouble started around 1965 almost a decade after separation.  During his January 2013 hearing, however, he reported that his hearing loss/ear problems started before and/or right after separation.  It is also noted that in January 2010 he reported he suffered a blow to the left side of his face when he fell and struck the pavement in service.  He then, however, denied that the incident occurred in the March 2010 and July 2013 VA examinations.  His inconsistent case history was noted by the March 2010 and July 2013 examiners.  The Veteran's statements to include histories given for examination purposes are clearly inconsistent.  As the Veteran has given inconsistent statements, the Board renders him an unreliable historian.  

The claims folder simply does not contain competent or credible evidence relating the Veteran's hearing loss and/or tinnitus to active military service or events therein -and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such evidence or opinion.  The Board has reviewed all VA treatment records of file.  These records do not include any opinion linking the Veteran's disabilities to service.  Rather, with regard to the left ear, the March 2010 and July 2013 VA examiners opined that the Veteran's hearing loss in the left ear was mixed hearing loss which was inconsistent with hearing loss due to noise exposure.  The examiners also found that the Veteran's tinnitus was most likely due to the middle ear pathology that was causing the mixed loss in the left ear.  The July 2013 VA examiner also opined that right sided hearing was unrelated to service but rather was at least as likely as not caused by or a result of post service occupational noise exposure without the protection.  

The Board finds that the medical opinions are persuasive and warrant being assigned greater probative weight.  The opinions were rendered after examination of the Veteran, review of available records, and consideration of the nature and extent of the disabilities.  The Board has afforded greater probative value to the opinions of the VA examiners than the Veteran's assertions of an in service onset and continuity.  

To the extent that the Veteran had once reported that he sustained a head injury in service, the Board notes there is a lack of credible evidence showing that a head injury actually occurred in service.  The Veteran has rendered inconsistent statements on this matter to include denying the injury in both VA examinations.  In light of the lack of evidence demonstrating a head injury in service and indeed, in light of the lack of assertion on the part of the Veteran, the Board cannot conclude that the Veteran's hearing loss and/tinnitus are attributable to a head injury in service.

The Board acknowledges that the Veteran has submitted literature on military noise sources.  The literature, however, is not specific to the Veteran and the findings were not based on his particular history and circumstances.  Here, crucially, the literature is general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, and, therefore lack probative value.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In sum, the most probative evidence of record is devoid of a showing that the Veteran's hearing loss and/or tinnitus are related to service.  Far more probative is the gap in time between service and the Veteran's initial report of hearing loss and ear problems, and the opinions of the VA examiner.  The preponderance of the evidence is against the claims.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claims are denied.  


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


